UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1507



DARRYL ALLMOND,

                                            Plaintiff - Appellant,

          versus


DEPARTMENT OF FAMILY SERVICES, Fairfax; YVONNE
WALLACE; JERRY NICHOLS; FRANCISCA BIRAGO;
JUANI DIAZ; ANN COVILLON; JUDY SLYNN; ROBERT
WATSON; SONIA RIVERO; VIRGINIA DEPARTMENT OF
SOCIAL SERVICES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-448-A)


Submitted:   September 5, 2002        Decided:    September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Allmond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl Allmond seeks to appeal the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and the district court’s opinion   and find no

reversible error.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal on the reasoning of the district

court. See Allmond v. Department of Family Servs., No. CA-02-448-A

(E.D. Va. filed May 2, 2002; entered May 6, 2002).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




                                 2